Citation Nr: 1129036	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Prior to October 1, 2006, entitlement to an initial evaluation in excess of 30 percent for asthma.  

2.  From October 1, 2006, to December 6, 2007, entitlement to an initial evaluation in excess of 10 percent for asthma.  

3.  Beginning December 7, 2007, entitlement to an initial evaluation in excess of 30 percent for asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1996 to August 1997 and from December 2003 to October 2004.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for asthma and assigned a 30 percent evaluation effective October 24, 2004, and a noncompensable evaluation effective October 1, 2006.  Subsequently, in a January 2008 rating decision, the RO increased the disability evaluation to 10 percent effective October 1, 2006; and in an October 2008 rating decision, the RO increased the disability evaluation to 30 percent effective December 7, 2007.  

On her VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge.  A travel board was then scheduled for her in May 2011.  However, in a May 2011 correspondence, the Veteran indicated that she was withdrawing her request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn. 38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  Prior to October 1, 2006, the Veteran's asthma required daily bronchodilator therapy and inhalational anti-inflammatory medication, but not intermittent courses of systemic corticosteroids or monthly visits to a physician for required care for exacerbations.  Additionally, on evaluation, FEV-1 was 100 percent predicted.  

2.  Prior to the promulgation of a decision in the appeal, the Veteran requested that her appeal for increased evaluations for asthma evaluated as 10 percent disabling from October 1, 2006, to December 6, 2007, and evaluated as 30 percent disabling beginning December 7, 2007, be withdrawn.


CONCLUSIONS OF LAW

1.  Prior to October 1, 2006, the criteria for an initial evaluation in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6602 (2010).

2.  The criteria for withdrawal of a substantive appeal for increased evaluation for asthma evaluated as 10 percent disabling from October 1, 2006, to December 6, 2007,  and evaluated as 30 percent disabling beginning December 7, 2007, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2005, prior to the October 2006 rating decision,  the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  A March 2006 letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.   However, the RO subsequently readjudicated the claim based on all the evidence in a January 2008 statement of the case and October 2008 supplemental statement of the case.  The Veteran was able to participate effectively in the processing of her claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  During the applicable period, the Veteran was scheduled for VA examinations in February 2005 and September 2006; however, she failed to report to both evaluations.  The United States Court of Appeals for Veterans Claims has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  As such, with respect to the issue decided herein, the Board must make its decision based on the evidence currently on file as there is no VA examination report of record for the applicable time period at issue, and it would be impossible to provide the Veteran examination at this time to reflect her disability for the period prior to October 1, 2006.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  As noted above, she withdrew her request to present testimony in a personal hearing.  Therefore, the duties to notify and assist have been met.   

Analysis

The Veteran essentially contends that for the period prior to October 1, 2006, her service-connected asthma was more disabling than contemplated by the 30 percent disability evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2010).

The Veteran's asthma has been evaluated under Diagnostic Code 6602.  Under that code, a 100 percent evaluation may be assigned for bronchial asthma when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A 60 percent evaluation may be assigned when FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 30 percent evaluation may be assigned when forced expiratory volume in one second is 56-70 percent predicted, or; forced expiratory volume in one second/forced vital capacity of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. 
§ 4.96 (2010).

Since the initial grant of service connection, the Veteran's disability has been assigned a 30 percent disability evaluation for the period prior to October 1, 2006. In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that the RO has staged the ratings in accordance with Fenderson as reflected by the issues listed on the first page and the Board will determine whether additional staged ratings are warranted.

The only relevant evidence for the period prior to October 1, 2006, consist of  service treatment records as the Veteran failed to report for scheduled VA examinations as discussed above.  The record consistently shows that she used an Albuterol inhaler and also took Advair (e.g. September 2004 record); a February 2004 Physical Profile Report shows that the Veteran had to carry an albuterol inhaler at all times.  A March 2004 Pulmonary Function Study shows that FEV-1 was 100 percent predicted and the report shows that the recommendations included placing the Veteran on bronchodilator therapy.  A May 2004 Medical Evaluation Board shows a diagnosis of moderate persistent asthma, and noted that in February 2004, the Veteran was started on Albuterol and Advair and had experienced episodes severe enough to require therapy with Prednisone.  A September 2004 Physical Evaluation Board notes that the Veteran had moderate persistent asthma beginning two years after enlistment and required two daily maintenance medications plus use of a rescue inhaler and also occasional bursts of systemic steroids.  Pulmonary function tests showed reversible bronchospasm and dyspnea prevented participation in tasks required in the field and in soldering.

Based on the evidence, the criteria for a higher evaluation for asthma are not warranted.  While the Veteran has been noted to require occasional bursts of systemic steroids, there is no evidence of intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).  Furthermore, she has not demonstrated FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations during the period prior to October 1, 2006.  See id.  The Veteran's asthma required daily bronchodilator therapy and inhalational anti-inflammatory medication which is adequately portrayed in the current 30 percent disability evaluation.  The Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for her disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that her disability renders her totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawn Claims

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

In a July 2010 statement, the Veteran's representative explicitly indicated that the Veteran was withdrawing the issue of an increased evaluation for asthma for the period from October 1, 2006, to December 6, 2007, and the period beginning December 7, 2007.  Because the Veteran's representative has clearly indicated the Veteran's wish to withdrawal the appeal as to the claims for an increased evaluation for asthma for the period from October 1, 2006, to December 6, 2007,  and the period beginning December 7, 2007, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these appeals and they are therefore dismissed.


ORDER

Prior to October 1, 2006, entitlement to an initial evaluation in excess of 30 percent for asthma is denied. 

The appeal as to entitlement to an initial evaluation in excess of 10 percent for asthma from October 1, 2006, to December 6, 2007, is dismissed.  

The appeal as to entitlement to an initial evaluation in excess of 30 percent for asthma beginning December 7, 2007, is dismissed.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


